Proceeding initiated in this court, pursuant to subdivision 4 of section 6510 of the Education Law, to review a determination of the Board of Regents revoking petitioner’s certificate and. registration as a certified public accountant. It is undisputed that the petitioner, a certified public accountant, engaged in criminal conduct involving the manipulation of nursing home proceeds and records for which he has been duly convicted by plea of guilty to Federal and State criminal charges. The petitioner seeks relief from the revocation of his license by contending that the punishment was imposed in violation of his right to due process and/or that the punishment was arbitrary and capricious. A consideration of this petitioner’s participation in victimizing the poor and elderly at the expense of the public by concealing and/or falsifying records relating to nursing homes does not disclose any reason for interference with the punishment. (Matter of Pell v Board of Educ., 34 NY2d 222; cf. Matter of Shander v Allen, 28 AD2d 1150, affd 24 NY2d 974.) Assuming that the comparison approach to assessing the excessiveness of punishment as utilized in the Shander case is still viable after the Pell case, the record reveals that the criminal activity herein was not a single incident, but spanned a period of several years and is analogous to Matter of Pincus v Nyquist (39 AD2d 611). Determination confirmed, and petition dismissed, without costs. Greenblott, J. P., Staley, Jr., Main, Mikoll and Herlihy, JJ., concur.